EXAMINER’S AMENDMENT

Response to Restrictions
This application is in condition for allowance except for the presence of claims 2, 4-10 directed to an invention non-elected without traverse in Applicant’s Response to Restriction Requirement filed 08/25/2014.  
Accordingly, claims 2, 4-10 have been cancelled.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 

 	Claims 2, 4-10 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest a non-oriented electrical steel sheet comprising: (i) a base iron sheet of the recited composition; and (ii) the insulating film having the recited thickness, wherein the insulating film comprises: (a) metal phosphate; (b) the specified amount of at least one of the resin particles of the recited composition and size; (c) phosphonic acid; (d) the specified amount of fluorine resin particles of the recited composition and size; (e) titanate and/or tungstate; wherein the non-oriented electrical steel sheet has the recited interlayer resistance (claim 1).
 	The Appeal Brief filed 09/30/2015 and the responding Examiner’s Answer mailed 03/02/2016 (and affirmed on 01/23/2018) were directed to claims which did not include various limitations in present claim 1 (e.g., the use of specific fluoropolymers; the presence of titanate and/or tungstate compounds; and the recited interlayer resistance at the recited coating thickness, etc.)
 	TAKEDA ET AL (US 2011/0212335) and WO 2009/082088 fail to specifically disclose insulating metal phosphate-based coatings containing fluoropolymers and having the recited interlayer resistance at the recited coating thickness.
 	TAKEDA ET AL (US 10,669,432) fail to specifically claim insulating metal phosphate-based coatings having the recited interlayer resistance at the recited coating thickness.
 	TAKEDA ET AL (US 6,159,534) and HUANG ET AL (US 2007/0231463) and BLUM ET AL (US 2009/0226742) and PUTNAM AT AL (US 6,537,678) and JP 2002-047576 fail to disclose insulating metal phosphate-based coatings containing fluoropolymers and having the recited interlayer resistance at the recited coating thickness.

 	LOUDERMILK ET AL (US 5,955,201) fail to specifically disclose insulating metal phosphate-based coatings having the recited interlayer resistance at the recited coating thickness.
 	TAKEDA ET AL (US 10,340,065) and TAKEDA ET AL (US 2019/0367746) and TAKEDA ET AL (US 2018/0022927) and NATORI ET AL (US 2019/0228891) fail to claim insulating metal phosphate-based coatings containing fluoropolymers and having the recited interlayer resistance at the recited coating thickness.
 	JP 60-038068 and JP 54-043823 fail to disclose insulating metal phosphate-based coatings containing titanate and/or tungstate compound, and having the recited interlayer resistance at the recited coating thickness.
 	CN 1257136 and CN1227860 and CN 1568928 and CN 1219559 fail to claim insulating metal phosphate-based coatings containing fluoropolymers and having the recited interlayer resistance at the recited coating thickness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 15, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787